DETAILED ACTION
This office action is in response to applicant’s filing dated October 6, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Non-Compliant Amendment
The reply filed by Applicant on October 6, 2021 is not fully responsive to the prior Office Action because the claims contain a non-compliant amendment.
The Examiner notes that it appears that claim 27 has been amended.
37 C.F.R. 1.121 states: Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of 
Claim 27 contains markings but has the status identifier “(Previously presented).”  Thus, the claims contain a non-compliant amendment.
In the interest of compact prosecution, based on the fact that the text of claims 27 is clearly amended and the scope of the claim is clear, and the amendment otherwise complies with 37 CFR 1.121, instead of sending out a notice of non-compliant amendment the Examiner is examining the claims and has construed claim 27 as having the status identifier “currently amended” to reduce the processing time.

Status of Claims
Claim(s) 9, 11, 12, 16-18, 27, 29, 35, 40, 41, and 47-49 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed October 6, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 27; and cancelation of claim(s) 1-8, 10, 13-15, 19-26, 28, 30-34, 36, 39, and 42-46. 
without traverse Group II, a method of treating multiple myeloma in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a pharmaceutical combination comprising a histone deacetylase 6 (HDAC6) specific inhibitor or a pharmaceutically acceptable salt thereof and an immunomodulatory drug (IMiD) or a pharmaceutically acceptable salt thereof wherein the HDAC6 inhibitor is a compound of formula (I) as the elected invention and  

    PNG
    media_image1.png
    144
    374
    media_image1.png
    Greyscale

as the elected HDAC6 specific inhibitor species, hereinafter referred to as Compound B; 

    PNG
    media_image2.png
    130
    210
    media_image2.png
    Greyscale

as the elected IMiD species, hereinafter referred to as Pomalidomide; and dexamethasone as the elected additional agent species in the reply filed on January 8, 2021.  The requirement is still deemed proper.  Claim(s) 9, 11, 12, 16-18, 29, and 35 remain withdrawn.
Claims 27, 30, 37, 38, 40, 41, and 47-49 are presently under examination as they relate to the elected species:
Compound B

    PNG
    media_image1.png
    144
    374
    media_image1.png
    Greyscale

Pomalidomide

    PNG
    media_image2.png
    130
    210
    media_image2.png
    Greyscale

and dexamethasone.

Priority
The present application is a continuation application of US Application No. 14/508,072, which claims benefit of US Provisional Application No 61/889,640 filed on October 11, 2013 and US Provisional Application No 61/911,089 filed on December 3, 2013.  The effective filing date of the instant application is October 11, 2013.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, 

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112(b)
Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites: wherein the HDAC6 inhibitor is:

    PNG
    media_image3.png
    178
    425
    media_image3.png
    Greyscale


wherein, 
ring B is aryl or heteroaryl; 
R1 is an aryl or heteroaryl, each of which may be optionally substituted by OH, halo, or C1-6-alkyl; and 
R is H or C1-6-alkyl
The structure of the HDAC6 inhibitor does not have ring B, R1, or R variables and thus it is not clear to what these definitions are directed to.  Thus, the metes and bounds of the claims is not clear.

	
Claim 27 recites the limitations “ring B,” “R1,” and R.”  There is insufficient antecedent basis for these limitations in the claim.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27, 38, 40, 41, and 49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raje et al (WO 2013/013113 A2, published January 24, 2013, cited in the IDS filed January 8, 2021).
Regarding claim 27, Raje teaches a method of treating osteolytic bone lesions associated with multiple myeloma (MM) in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of Compound C (page 62, lines 11-13).  Raje teaches Compound C used in the methods provided is 2-((2-chlorophenyl)(phenyl)amino)-N-(7-(hydroxyamino)-7-oxoheptyl)pyrimidine-5-carboxamide (Compound C) (page 58, line 15), which is equivalent to the elected compound herein referred to as Compound B:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

 Raje further teaches a method of treating a bone disorder associated with abnormally high bone catabolism in a subject, the method comprising administering to the subject a therapeutically effective amount of a reverse amide compound of formula I (claim 2), wherein 

The prior art is silent regarding “treating multiple myeloma”.  However: “treating multiple myeloma” will inevitably flow from the teachings of Raje, since the same composition (Compound B and Pomalidomide) is being administered to the same subjects (patients suffering from osteolytic bone lesions associated with multiple myeloma, which are a subset of patients suffering from MM). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “treating multiple myeloma”, by practicing the method of Raje: “the administration a composition comprising compound B and Pomalidomide to a patient suffering from osteolytic bone lesions associated with multiple myeloma ", one will also be “treating multiple myeloma”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("treating multiple myeloma”) of the method disclosed by Raje (“the administration a composition comprising compound B and Pomalidomide to a patient suffering from osteolytic bone lesions associated with multiple myeloma ").
 MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

With regard to claims 38, 40, and 41, Raje teaches the additional agents can be administered in separate or the same dose form (page 66, lines 23-25).  With regard to claim 40, separate dosage forms reads on administering the HDAC inhibitor and the immunomodulatory drug at different times.  With regard to claim 41, Raje teaches the additional agents can be administered substantially concurrently (page 66, lines 23-25).  

Regarding claim 49, Raje teaches pharmaceutical compositions are typically formulated to be compatible with their intended route of administration; including oral (page 62, line 29-page 63, line 1); oral compositions generally include an inert diluent or an edible carrier; for the purpose of oral therapeutic administration, the active compound can be incorporated with excipients and used in the form of tablets, troches, or capsules, or mouthwash (page 64, lines 14-17).
Thus, Raje anticipates the method of claims 27, 38, 40, 41, and 49.  

Response to Arguments
Applicant argues:
Applicant notes that Raje does not clearly and unequivocally disclose the claimed combination of Compound B and pomalidomide for the treatment of multiple myeloma. Instead, Raje discloses a list of HDAC6 specific inhibitors that can be administered alone or in 

Examiner’s response:
The above argument has been carefully considered and has not been found persuasive.  
Raje exemplifies Compound C, which is equivalent to the elected compound herein referred to as Compound B, as a reverse amide compound of formula (I) which is an HDAC6-selective inhibitor (page 58, lines 14-17).  Compound C is exemplified as one of 3 specific embodiments of the disclosed methods.  Moreover, Raje explicitly teaches a method of treating osteolytic bone lesions associated with multiple myeloma (MM) in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of Compound C (page 62, lines 11-13).  Moreover, Raje explicitly exemplifies the use of pomalidomide as an agent for use in combination with a reverse amide compound of formula (I) for treatment for treating primary tumor involvement in multiple myeloma (MM) (claim 13).  The Examiner acknowledges that Raje broadly teaches HDAC6 inhibiters for use alone or in combination with other agents for treating bone disorders.  However, Raje exemplifies Compound C as one of 3 specific embodiments of the disclosed HDAC6 inhibitors of formula (I) (see page 58, lines 14-17) for use in treating primary tumor cell involvement in MM (see page 62, lines 11-13 and claim 11); and exemplify pomalidomide as one of 4 compounds which can be administered in combination with the HDAC6 inhibitor (see claim 13).  Thus, one of ordinary skill in the art can easily envisage the claimed method from the disclosure of Raje.  As set forth above, the teachings of Raje anticipate the method of the instant claims.  The Examiner further notes that 

Applicant argues:
Applicant finally notes that the instant claims are directed toward the treatment of multiple myeloma. While Raje does disclose multiple myeloma in a list of myriad bone disorders (see page 5, lines 11-14 and claims 11 and 16 of Raje), Applicant asserts that one of skill in the art would have to choose treating the disease of multiple myeloma from this list to arrive at the instant claims. One of skill in the art would have to not only choose the compounds of the instant claims from the lists provided by Raje but would also have to choose multiple myeloma as the particular bone disorder, then combine all three aspects in order to arrive at the instant claims, such "picking and choosing" does not amount to an anticipatory disclosure. Therefore, Applicant submits that the disclosure of Raje does not anticipate the instantly claimed methods.

Examiner’s response:
The above argument has been carefully considered and has not been found persuasive.  
Raje specifically claims the bone disorder is associated with primary tumor involvement in MM in claim 13, thus the treatment of multiple myeloma is specifically exemplified. The Examiner notes that in US Patent Application 14/508,072 which was directed to a method of treating multiple myeloma comprising administering the instantly claimed compound, in the 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raje et al (WO 2013/013113 A2, published January 24, 2013, cited in the IDS filed January 8, 2021) in view of Zeldis (US 2008/0317708 A2, cited in the IDS filed January 8, 2021).
Raje teaches all the limitations of claim 37 (see above 102 rejection), except wherein the subject was previously refractory to an immunomodulatory drug.
However, Zeldis teaches a method of treating multiple myeloma comprising administering to patient having multiple myeloma 4-(amino)-2-(2,6-dioxo(3-piperidyl))-isoindoline-1,3-dione of formula: 
 	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Zeldis teaches a method of treating multiple myeloma comprising administering pomalidomide (claim 22), wherein the multiple myeloma is relapsed, refractory, or resistant to conventional therapy (claim 34).  At the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to utilize the combination of Compound B and pomalidomide to treat multiple myeloma as suggested by Raje to a subject wherein multiple myeloma is refractory/relapsed to an immunomodulatory drug based on the teachings of Zeldis that pomalidomide is useful for the treatment of multiple myeloma which is relapsed, refractory, or resistant to conventional therapy, resulting in the practice of the method of claim 37 with a reasonable expectation of success.



Claims 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raje et al (WO 2013/013113 A2, published January 24, 2013, cited in the IDS filed January 8, 2021) in view of Van Duzer et al (WO 2011/091213 A2, cited in the IDS filed January 8, 2021).
Raje teaches all the limitations of claim 47 and 48 (see above 102 rejection), except wherein the combination further comprises an anti-inflammatory agent, dexamethasone.  

Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the references so as to produce a combination comprising Compound B and pomalidomide as taught by Raje to further comprise a steroidal anti-inflammatory agent, dexamethasone as taught by Van Duzer.  One would have been motivated to do so because of each pomalidomide and dexamethasone have been individually taught in the prior art to be suitable in combination with an HDAC6 inhibitor, including Compound B for treating multiple myeloma.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the Compound B and pomalidomide with dexamethasone, one would have achieved a composition for treating multiple myeloma.
.
Response to Arguments
Rejection under 35 USC §103 over Raje in view of Zeldis
Applicant argues:
Raje discloses reverse amide compounds for the treatment of bone disease. Possible reverse amide compounds are disclosed in Table 2 of Raje from which the skilled artisan would have to choose to arrive at the compound specified in instant claim 27. Additionally, Raje discloses pomalidomide in a long list of potential combination therapies. However, Raje provides no motivation to one of skill in the art to arrive at the combinations specified in instant claim 27. Therefore, Raje does not teach, motivate, or suggest the combination of Compound B and pomalidomide for the treatment of multiple myeloma as specified in instant claim 27.

Examiner’s response:
The above argument has been carefully considered and has not been found persuasive.  
Raje explicitly claims a method of treating a bone disorder wherein the bone disorder is associated with primary tumor involvement in MM comprising administering a compound of formula (I) further comprising administering pomalidomide (claims 2 and 13) and explicitly exemplifies Compound C (or Compound B of the instant claims) as one of 3 specific embodiments of compounds of formula (I).  Thus, one of ordinary skill in the art can easily envisage the claimed method from the disclosure of Raje.  As set forth above, the teachings of Raje anticipate the method of the instant claims.
osteolytic bone lesions associated with multiple myeloma is inherently a patient suffering from multiple myeloma.  A patient cannot suffer from osteolytic bone lesions associated with multiple myeloma without also having multiple myeloma.  As set forth above, patients suffering from osteolytic bone lesions associated with multiple myeloma are a subset of patients suffering from multiple myeloma.  As set forth above, “treating multiple myeloma” will inevitably flow from the teachings of Raje, since the same composition (Compound B and Pomalidomide) is being administered to the same subjects (subset of patients with multiple myeloma suffering from osteolytic bone lesions associated with multiple myeloma). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  Apparently, Applicant has discovered a new property or advantage ("treating multiple myeloma”) of the method disclosed by Raje (“the administration a composition comprising compound B and Pomalidomide to a patient suffering from osteolytic bone lesions associated with multiple myeloma ").  MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”


Applicant argues:
Zeldis fails to cure the deficiencies of Raje. Zeldis teaches immunomodulatory agents for the treatment of multiple myeloma which is relapsed, refractory, or resistant to conventional therapy (e.g., "conventional chemotherapy" as described on page 2, paragraph [0017]). Conventional therapies are described by Zeldis as "surgery, chemotherapy, radiation therapy, hormonal therapy, biological therapy, and immunotherapy" and other non-drug type therapies. Zeldis distinguishes immunomodulatory compounds, such as pomalidomide, over conventional therapies when describing combinations of immunomodulatory drugs and conventional therapies.  Therefore, Zeldis does not teach, suggest, or motivate one of skill in the art to combine the immunomodulatory agents disclosed therein with any HDAC inhibitor, much less an HDAC6 specific inhibitor (e.g., Compound B) for the treatment of multiple myeloma. 

Examiner’s response:
The above argument has been carefully considered and has not been found persuasive.  
The teachings of Zeldis do not exclude cancers that were previously refractory to an immunomodulatory drug and does not distinguish treatment with immunomodulatory drug as a conventional treatment.  In fact, Zeldis explicitly includes treating cancers that were previously refractory to an immunomodulatory drug.  Zeldis teaches the cancer is refractory or resistant to chemotherapy or radiation; in particular refractory to thalidomide [0102].  Thalidomide reads on an immunomodulatory drug as evidenced by the instant specification which teaches the IMiD is preferably thalidomide (see page 25, lines 10-12).   As set forth above, Zeldis teaches a method of treating multiple myeloma comprising administering 


Applicant argues:
Example 14 describes an observed synergistic decrease in viability of two different multiple myeloma (MM) cell lines (H929 and MM.1s) upon treatment with the combination of Compound B and pomalidomide and the combination of Compound B and lenalidomide. Example 14 further describes that "the addition of Compound B to either IMiD resulted in synergistic increases in the percentage of MM cells undergoing apoptosis". Thus, Example 14 shows the unexpected synergistic results of the claimed method.  This synergy is not predicted by the cited references. Thus, Applicant takes the position that the unexpected synergistic technical effect demonstrated by the combination of compound B and pomalidomide is more than sufficient to overcome this obviousness rejection. 
 
Examiner’s response:
The above argument has been carefully considered and has not been found persuasive.  
As set forth above, the teachings of Raje anticipates a method of treating multiple myeloma comprising administering Compound B and pomalidomide as instantly claimed.  
MPEP 716.02(d) states:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  
In the instant case, claim 64 is directed to a method of method of treating multiple myeloma comprising administering Compound B and pomalidomide wherein the HDAC inhibitor and the immunomodulatory drug are administered at different times.  In a review of Example 14, the specification discloses MM.1s myeloma cells were exposed to increasing doses of Compound B in combination with lenalidomide or pomalidomide.  It does not appear that Compound B and the immunomodulatory drug are administered at different times.  Thus, the data are not commensurate in scope with the instantly claimed dosing regimen.
The Examiner further notes that the arguments regarding the obviousness rejection over Raje and Raje in view of Zeldis appear to be the same as presented to the Patent Trial and Appeal Board and in the Decision mailed September 26, 2019, the Patent Trial and Appeal Board affirmed the Examiner’s rejections based on obviousness over Raje and Raje in view of Zeldis.
Rejection under 35 USC §103 over Raje in view of Van Duzer
Applicant argues:
Raje discloses reverse amide compounds for the treatment of bone disease. Possible reverse amide compounds are disclosed in Table 2 of Raje from which the skilled artisan would have to choose to arrive at the compound specified in instant claim 27. Additionally, Raje discloses pomalidomide in a long list of potential combination therapies. However, Raje provides no motivation to one of skill in the art to arrive at the combinations specified in instant claim 27. Therefore, Raje does not teach, motivate, or suggest the combination of Compound B and pomalidomide for the treatment of multiple myeloma as specified in instant claim 27.  Van Duzer fails to cure the deficiencies of Raje. Van Duzer merely teaches alternative HDAC6 specific inhibitors, including Compound B of the instant claims. Therefore, Van Duzer does not teach, suggest, or motivate one of skill in the art to combine the immunomodulatory agents disclosed therein with any HDAC inhibitor, much less an HDAC6-selective inhibitor (e.g., Compound B) for the treatment of multiple myeloma.  In addition, Applicant notes that the synergy discussed in the above section is not predicted by the cited references. Thus, Applicant takes the position that the unexpected synergistic technical effect demonstrated by the combination of compound B and pomalidomide is more than sufficient to overcome this obviousness rejection.
Examiner’s response:
The above argument has been carefully considered and has not been found persuasive.
Arguments regarding Raje have been addressed above and will not be reiterated here.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the references so as to produce a combination comprising Compound B and pomalidomide as taught by Raje to further comprise a steroidal anti-inflammatory agent, dexamethasone as taught by Van Duzer.  One would have been motivated to do so because of each pomalidomide and dexamethasone have been individually taught in the prior art to be suitable in combination with an HDAC6 inhibitor, including Compound B for treating multiple myeloma.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying 
	
	 
Conclusion
Claims 27, 30, 37, 38, 40, 41, and 47-49 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           /MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628